DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021, has been entered.
Claims 1-4 and 6-19 are currently pending in the application.  The previous objection to claim 12 has been withdrawn in view of the amendments to claim 12.  The previous 112 (b) rejections of claims 3, 10, 12 and 17 have been withdrawn in view of applicant’s claim amendments.



Claim Objections

Claim 3 is objected to because of the following informalities:  line 2, delete “the” before “starch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to claim a composition comprising a “fully denatured protein associated with gritty mouthfeel and strong off-taste.”  However, applicant’s specification at p. 4 2nd paragraph reports that the gritty mouthfeel and strong off-taste is associated with high concentrations of protein in a product, not the type of protein that is included in the product (e.g., fully denatured).  Therefore, applicant is not considered to have support to claim a fully denatured protein associated with gritty mouthfeel and strong off-taste.
New claims 18 and 19 similarly claim fully denatured proteins associated with gritty mouthfeel and strong off-taste and are not considered to be supported by the specification and claims as originally filed for the same reasons as set forth above with regard to claim 1.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (US 3,962,465; cited on IDS filed June 10, 2020).
Regarding claim 15, Richter et al. teach a method of making a gelled food product comprising mixing water, a starch thermoreversible gelling agent and at least 2 wt. % protein, heating the mixture to fully gelatinize the starch (maintaining at 50°C), cooling for at least 5 hours (placing in a refrigerator for 48 hours) to obtain a gelled food product (Example 10).
The following calculations were done to arrive at the amount of protein: 25 g cheese + 10 ml (g) water +0.5 g melting salt +35.5 g gel=71 g final product.  The cheese comprises 29.5%, or 7.37 g, protein, providing a protein content in the final product of 10.3 wt. %.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 18 and 19 are rejected under 35 U.S.C. 102(a)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Richter et al. (US 3,962,465; cited on IDS filed June 10, 2020).
Regarding claims 1 and 3, Richter et al. teach a food product comprising water, 12% by weight starch thermoreversible gelling agent and 10% by weight protein (Example 10).  Richter et al. do not speak to the protein being fully denatured.  However, given the protein is present in a cheese product which is further processed to provide the final product, the proteins in the final product are considered to be fully denatured as the multiple heating steps would be expected to denature the proteins.
Alternatively, it would have been obvious to have utilized a fully denatured protein where Richter et al. do not specify the extent of denaturation of the protein in the cheese that they include in their product.
The following calculations were done to arrive at the amount of gelling agent and protein: 25 g cheese + 10 ml (g) water +0.5 g melting salt +35.5 g gel=71 g final product.  The cheese comprises 29.5%, or 7.37 g, protein, providing a protein content in the final product of 10.3 wt. %.  The gel comprises 25%, or 8.875 g, starch thermoreversible gelling agent, providing a gelling agent content in the final product of 12.5 wt. %.
Regarding claim 6, the food product of Richter et al. further comprises one or more food-grade components in the form of fat and salt (Example 10).
Regarding claim 7, given that Richter et al. teach a food product comprising water, protein and a gelling agent as claimed, the product is considered to be a solid gel that does not change shape under the force of gravity for at least one day.
Regarding claim 8, Richter et al. do not teach the viscosity of the melted form of their protein fortified foodstuff.  However, given the foodstuff of Richter et al. contains water, an amount of a starch thermoreversible gelling agent and an amount of protein to meet claim 1 as set forth above, the foodstuff of Richter et al. is considered to have a viscosity as claimed when in the melted form in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 18 and 19, Richter et al. teach a method of adding at least 3 wt.% starch based thermoreversible gelling agent to a food product comprising at least 2 wt. % protein, as well as the resultant food product.  Richter et al. do not speak to the protein being fully denatured.  However, given the protein is present in a cheese product which is further processed to provide the final product, the proteins in the final product are considered to be denatured.
Alternatively, it would have been obvious to have utilized a fully denatured protein where Richter et al. do not specify the extent of denaturation of the protein in the cheese that they include in their product.
Regarding the food product “capable of” being melted and retaining the liquid state, given the food product of Richter et al. comprises an amount of gelling agent and protein as claimed, it is also considered to be “capable of” melting and retaining its liquid state to meet the claims in the absence of convincing arguments or evidence to the contrary.  Additionally, where Richter et al. do not speak to masking protein off-taste and gritty mouthfeel, where Richter et al. teach a method as claimed, any effects due to the presence of the starch thermoreversible gelling agent would also be present in the resultant product of Richter et al.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.



Claim Rejections - 35 USC § 103

Claims 2, 4, 9-11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 3,962,465; cited on IDS filed June 10, 2020).
Regarding claim 2, the protein content of the Example 10 of Richter et al. is slightly lower than claimed, as set forth above with regard to claim 1.  However, where Richter et al. teaches how to make a spreadable cheese composition by adding their starch gelling agent to a composition comprising 29.5% protein, it would have been obvious, if one desired the final product to have at least 12 wt.% protein, to have added less of the gelling composition to provide higher protein content in the final product with a reasonable expectation that a suitable gelled product would continue to be provided.
Regarding claim 4, Richter et al. teach that acid-hydrolytic and enzymatic methods are used for hydrolysis of all known starches (col. 1 lines 14-17).  They further teach that root starches including potato starches as suitable for their invention (e.g., Example 1).  Therefore, it would have been obvious to have utilized an acid-degraded amylopectin potato starch as the starch thermoreversible gelling agent as Richter et al. teach acid-degradation is known to be used to modify starches, and potato starches are known to be modified.  Therefore, an acid-degraded amylopectin would have been an obvious choice to one of ordinary skill based on the teachings of Richter et al.
Regarding claim 9, given the product of Richter et al. is placed in a refrigerator to provide a spreadable mass as set forth above with regard to claim 1, it would have been obvious to have provided the foodstuff in a package in the form of a single food portion as it is well known to package foodstuffs in single food portions.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a foodstuff packaged as a single food portion.
Regarding claims 10 and 16, given that the product of Richter et al. is taught to be a spreadable food product, it is considered to have a three-dimensional shape.  Further regarding claim 16, any shape is considered to be obvious as the shape of a product is not considered to provide a patentable distinction in the absence of convincing arguments that the claimed shapes provide an unexpected result.  MPEP § 2144.04(IV)B. 
Regarding claim 11, Richter et al. teach a protein-fortified food product as detailed above with regard to claim 1.  Given that the product of Richter et al. (e.g., Example 10) is a cheese product, it would have been obvious to have melted the cheese product prior to serving.  Richter et al. do not teach the viscosity of the melted form of their protein fortified foodstuff.  However, given the foodstuff of Richter et al. contains an amount of a starch thermoreversible gelling agent and an amount of protein to meet claim 1 as set forth above, the foodstuff of Richter et al. is considered to have a viscosity as claimed when in the melted form in the absence of convincing arguments or evidence to the contrary.
Regarding the food product “capable of” being melted and retaining the liquid state, given the food product of Richter et al. comprises an amount of gelling agent and protein as claimed, it is also considered to be “capable of” melting and retaining its liquid state to meet the claims in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 13 and 14, given that Richer et al. teach a food product comprising water, a protein content and a thermoreversible starch content to meet claim 1 as set forth above, it would have been obvious to serve the food product to both healthy subjects and subjects suffering from protein deprivation as it is obvious to serve food products to subjects as food products are intended to be eaten.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 3,962,465; cited on IDS filed June 10, 2020) as applied to claim 11 above, and further in view of Macaroni and Cheese (“Stovetop Velveeta Macaroni and Cheese Recipe.” 2012. Downloaded October 17, 2022, from https://www.hoteatsandcoolreads.com/2012/03/stovetop-velveeta-macaroni-and-cheese.html).
Richter et al. teaches a cheese product that is a protein fortified food product to meet claim 11 above, where the method of serving is considered to be obvious.
Richter et al. are silent as to the protein fortified food product being combined with another food product as claimed. 
Macaroni and cheese teaches melting a cheese product and then combining with  pasta (Instructions Step 2).  
Therefore, where melted cheese products are known to be combined with pasta to provide macaroni and cheese products, it would have been obvious to have combined the melted cheese product with the pasta as taught by Macaroni and cheese in order to provide a method of serving a protein fortified foodstuff.  This would have required no more than routine experimentation, as it is well known to combine melted cheese with pasta.

Response to Arguments

Applicant's arguments filed September 15, 2021, have been fully considered.  To the extent they apply to the rejections above, they are not persuasive.
Applicant state that the protein in the present application is “denatured protein, present as particles, which is associated with a gritty mouthfeel and strong off taste.”  This off taste and mouthfeel are allegedly masked by the presence of the starch (Remarks, p. 7).
This argument is not persuasive.  Nowhere in the instant specification does the examiner find mention of the protein being present as “particles.”  Rather, the specification reports that the mouthfeel and off taste are due to high concentrations of protein, not the form of the protein (e.g., fully denatured).
The remainder of the arguments directed to the Morgan reference are moot, as Morgan is no longer relied upon in rejecting the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791